TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-08-00584-CR



                                   Jason Martinez, Appellant

                                                 v.

                                  The State of Texas, Appellee



     FROM THE DISTRICT COURT OF MILAM COUNTY, 20TH JUDICIAL DISTRICT
            NO. CR21,726, HONORABLE ED MAGRE, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Jason Martinez perfected this appeal from a conviction for criminal mischief. The

clerk’s fee has not been paid and the clerk’s record has not been filed. See Tex. R. App. P. 35.3(a).

The Court notified appellant’s counsel that the appeal was subject to dismissal if the clerk’s record

was not paid for by December 29, 2008. In response, counsel informed the Court that appellant has

made no arrangements to pay for the record despite repeated contacts.

               The appeal is dismissed for want of prosecution. See Tex. R. App. P. 37.3(b).



                                              __________________________________________

                                              J. Woodfin Jones, Chief Justice

Before Chief Justice Jones, Justices Puryear and Henson

Dismissed for Want of Prosecution

Filed: February 5, 2009

Do Not Publish